Citation Nr: 1630209	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-24 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus.

6.  Entitlement to a disability rating in excess of 60 percent for a coronary artery disease.
7.  Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2010, January 2013 and April 2013 rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, entitlement to a disability rating in excess of 60 percent for a coronary artery disease and entitlement to a total disability rating for compensation based on individual unemployability (TDIU) are addressed in the Remand portion of the decision below.
FINDING OF FACT

At the Veteran's March 2015 hearing before the Board, prior to the promulgation of a decision by the Board, the Veteran withdrew the claims for entitlement to service connection for asthma, whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, and whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for asthma have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
2.  The criteria for withdrawal of the appeal for whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
3.  The criteria for withdrawal of the appeal for whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

At the Veteran's March 2015 hearing before the Board, prior to the promulgation of a decision by the Board, the Veteran withdrew the claims for entitlement to service connection for asthma, whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Except for appeals withdrawn on the record at hearings, the withdrawal must be in writing.  Id.  There remain no allegations of errors of fact or law for appellate consideration with regard to the issues of entitlement to service connection for asthma, whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, and whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.  Accordingly, the Board does not have jurisdiction to review these issues, and dismissal is warranted.


ORDER

The appeal for entitlement to service connection for asthma is dismissed.  

The appeal as to whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus is dismissed.  

The appeal as to whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus is dismissed.  


REMAND

With regards to the Veteran's claim for entitlement for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus and peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, the Veteran was denied service connection for these claims in an August 2010 rating decision.  In September 2010, the Veteran submitted correspondence which the Board construes as a notice of disagreement as to the original rating decision.  Thus, the claim has been in continuous appellate status since its submission in September 2009.

A private treatment note, dated in September 2010, by Dr. C. indicates that the Veteran had neurological complications due directly due to his diabetes mellitus.  A private treatment note dated later that same month from Dr. R. reflects that the neurological complications were described as neuropathy.  

A VA examination dated in April 2012 shows that upon examination, the Veteran had symptoms attributable to diabetic peripheral neuropathy for his upper and lower extremities.  The VA examiner, however, indicated that the Veteran did not have upper and lower diabetic peripheral neuropathy.  

At his March 2015 hearing before the Board, the Veteran stated that had numbness in both his upper and lower extremities.  He noted that his fingers were numb every day.  He noted that this occurred while driving.  He also stated that his feet would get numb and that he couldn't sleep at night due to the claimed condition.  

The Board finds that a remand is necessary to fully and fairly adjudicate this issue.  The September 2010 private examiners' notes indicate a neurological complication to the Veteran's service-connected diabetes mellitus, to include neuropathy; however, the report does not specify whether the neuropathy affects his upper extremities, lower extremities, or both.  A review of the record does not show that the private treatment records for Dr. C. and Dr. R. have been associated with the claims file.  On remand, the RO should make an attempt to obtain the treatment records from the private doctors after securing any necessary authorizations.

Moreover, based on the evidence of record, a new VA examination is needed as the April 2012, is inadequate for the adjudication of the appeal.  Although the examiner reported that the Veteran's symptoms were attributable to diabetic peripheral neuropathy for his upper and lower extremities, the examiner found that peripheral neuropathy was not found.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Remand for an examination and opinion is required.

With regards to the Veteran's claim for an increased rating for coronary artery disease, at his March 2015 hearing before the Board, the Veteran reported that he had shortness of breath, which was experienced every other day.  He also reported that he was fatigued about three to four times a week which caused him to have to rest during the day for one to two hours.  The Veteran noted that he took medication that caused side effects such as chest pains.  He also stated that he had gone to the emergency room three times over the past two years for "blockage."  He reported that he had no energy to do household activities like chores.   

The Veteran was last afforded a VA examination for his service-connected heart disorder in March 2013.  Because the evidence suggests changes in this disorder, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating for his service-connected coronary artery disease.  Allday v. Brown, 7 Vet. App. 517 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

With regards to the Veteran's claim for entitlement to TDIU, service connection is in effect for coronary artery disease, diabetes mellitus, mild osteoarthrosis of the right shoulder, and mild osteoarthrosis of the left shoulder.  

Total disability ratings for compensation based on unemployability may be assigned when the schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that there are two or more disabilities, one of which is 40 percent disabling, and provided that in combination those disability ratings bring the combined rating to 70 percent.  38 U.S.C.A. § 4 .16(a) (2015).  

At his March 2015 hearing before the Board, the Veteran reported that he had received a "GED" (High School Equivalency diploma) and had not worked since 2010.  He stated that he was a mail carrier for the United States Post office for six years.  He testified that he could not work due to his service-connected diabetes mellitus and his service-connected right shoulder disabilities.  He stated that he could not lift his arms and that they "locked up" at times.  Accordingly, a VA examination regarding the impact of all service-connected disabilities has on his ability to obtain or retain employment is necessary.  

Next, the Veteran submitted a correspondence in March 2011 indicating that he was receiving disability benefits from the Social Security Administration (SSA).  At his March 2015 hearing before the Board, he indicated that he was receiving SSA disability benefits based on his medical disorders, to include his diabetes mellitus and right shoulder disabilities.  The record does not show that these records have been obtained.  VA is obligated to obtain records of the SSA if there is a reasonable possibility that the records could help substantiate a claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As the SSA records are potentially relevant to the claim for TDIU, they must be obtained on remand.

The record shows that the Veteran submitted private treatment records and a waiver of initial RO consideration in February 2016.  Relevant ongoing VA medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he provide, or authorize VA to obtain, any and all non-duplicative treatment records from Dr. C. and Dr. R. pertaining to his claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected diabetes mellitus.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

Regardless of the Veteran's response, the RO must attempt to obtain all VA medical records since February 2015 from the Salem VA Medical Center.

Request from the SSA, the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations. 

All attempts to secure this evidence must be documented in the evidence of record by the RO. If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA examination to determine whether peripheral neuropathy of the upper and lower extremities is related to his military service, to include as secondary to his service-connected diabetes mellitus.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to and be reviewed by the examiner.  

After a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed peripheral neuropathy of the upper and lower extremities is related to his military service or is caused by or aggravated by the Veteran's service-connected diabetes mellitus to any degree.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded a VA examination to determine the current severity of his coronary artery disease.  The electronic claims file must be made available to and be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests, and studies must be accomplished.  

The examiner must address at what level of metabolic equivalents (METs) the Veteran experiences dyspnea, fatigue, angina, dizziness or syncope.  If a treadmill test cannot be done for medical reasons, that fact must be documented on the examination report and the examiner's estimation of the level of activity, expressed in METS and supported by examples of specific activities, such as slow stair climbing or shoveling snow, that result in cardiac symptoms is acceptable.  The examiner must state whether there is evidence of left ventricular dysfunction, and report the Veteran's current ejection fraction.  Evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray must be reported. 

4.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests, and studies must be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, individually and/or in the aggregate, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or to age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


